Citation Nr: 1017071	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-26 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
to include depression on a secondary basis to stomach 
problems.

2.  Entitlement to service connection for stomach problems.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to 
November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Roanoke, 
Virginia regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the issue of entitlement to service 
connection for a mental disorder was certified as entitlement 
to service connection for depression.  However, the Veteran 
was unrepresented at the time she filed her claim and, as 
such, the application for service connection must be read 
broadly by VA adjudicators to encompass any diagnoses 
reasonably within the scope of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Noting that 
"multiple medical diagnoses or diagnoses that differ from 
the claimed condition do not necessarily represent wholly 
separate claims," and that because a lay claimant is only 
competent to report symptoms and not diagnoses, VA must 
consider the claim for disabilities reasonably raised by the 
description of the claimant's symptoms).  As applicable law 
provides that certification is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue, the Board has therefore 
recharacterized the issue to reflect the broad interpretation 
required by Clemons.  See 38 C.F.R. § 19.35 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the Board notes that the most recent, 
2007, medical records within the claims file reflect that the 
Veteran was receiving on-going VA, and intermittent private, 
treatment.  The Veterans Claims Assistance Act of 2000 (VCAA) 
requires VA to assist claimants with the evidentiary 
development of pending claims.  

Under the duty to assist, VA is responsible for gathering all 
pertinent records of VA treatment and all identified private 
treatment records.  See 38 U.S.C.A § 5103A(c)(3).  Per Bell 
v. Derwinski, 2 Vet. App. 611 (1992), any VA treatment 
records that have been generated up to and including the date 
of the Board's decision, whether or not filed in the claims 
folder, are in the constructive possession of the Board and 
must be considered.  While this case is in remand status, the 
RO/AMC must determine whether there are any outstanding 
private or VA medical records pertinent to the issues on 
appeal and take measures to associate them with the claims 
file.

In specific regard to the duty to assist with the development 
of the claim of entitlement to TDIU, the Board observes that 
the Veteran provided VA with a 2005 Form 1099-G.  The form 
indicates that in 2005 the Veteran was in receipt of benefits 
from the Virginia Employment Commission.  However, the claims 
file does not reflect that the RO has attempted to obtain any 
such records.  While the appeal is in remand status, the 
RO/AMC also must contact the Veteran and ask him to provide 
additional details regarding any award of state disability 
benefits, including the basis for the decision(s).

Further, as the issues of entitlement to service connection 
for stomach problems and a mental disorder are remanded, 
below, for further development and readjudication, so must 
the issue of entitlement to TDIU; the issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(noting that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together).

Service Connection Claims

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a medical examination report must contain not only 
clear conclusions with supporting data, but a reasoned 
medical explanation connecting the two.  Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  The Court also has held that, 
although a physician's review of the claims file is not the 
determinative factor in assigning probative value, a 
physician should have information regarding relevant case 
facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 
(2008).  An adequate medical opinion is one that takes into 
consideration the Veteran's medical history.  D'Aries v. 
Peake, 22 Vet.App. 97, 104 (2008).  If an examination report 
"does not contain sufficient detail, it is incumbent upon 
the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2009).  

Service connection for stomach problems

The Veteran was afforded a VA examination for stomach 
problems in June 2007.  The examination report does not 
state, or indicate, that the examiner reviewed the Veteran's 
claims file.  The report also does not reflect the use of any 
diagnostic procedures other than a physical examination and a 
blood test.  No diagnosis was provided.

The Board observes that the Veteran has prior diagnoses of 
chronic periumbilical abdominal pain, gastro-esophageal 
reflux disease (GERD), gastroenteritis, gastritis, irritable 
bowel syndrome, and an enlarged appendix.  

Her service treatment records reflect that she was treated 
for complaints of nausea and vomiting in July 2001 and 
diagnosed with gastritis.  In August 2001, a test for h. 
pylori was negative and the Veteran was assessed with 
resolving gastritis; a second August 2001 treatment note 
indicates that she was being treated with Prilosec and that 
Navy health care providers were attempting to rule out 
cholecystitis syndrome.  In December 2001 she reported a 
history of indigestion, stomach pain, and frequent vomiting; 
she attributed her stomach problems to medicine 
(minocycline).  A February 2003 treatment note indicates that 
the Veteran had been experiencing nausea for approximately 
two (2) years and was assessed for GERD.  An allergy to 
minocycline was noted in November 2003.  In July 2004, the 
Veteran was seen for complaints of post-prandial abdominal 
pain.  A September 2004 note states that her stomach problems 
were not resolved.  The Veteran self-reported, in September 
2004, that she was concerned about her stomach and had 
experienced stomach pain since taking minocycline.

Since, per D'Aries, an adequate medical opinion is one that 
takes into consideration the Veteran's medical history, and 
the June 2007 opinion reflects no consideration of the 
medical history discussed above, the Board finds the 
examination inadequate for evaluation purposes.  Upon remand, 
the RO/AMC must schedule the Veteran for another examination 
to determine the etiology of any current stomach disorder.

Service connection for a mental disorder

The Veteran contends that she experiences depression, 
secondary to stomach problems or, in the alternative, as the 
result of a medication (minocycline) administered during 
service.  See statements of June 2007 and May 2008.  Private, 
VA, and Social Security Administration (SSA) records reflect 
that the Veteran has been diagnosed as having dysthymic 
disorder, gender identity disorder, major depressive 
disorder, anxiety disorder, personality disorder, dependent 
personality disorder, organic mental disorder, affective 
disorder, attention deficit disorder, and/or attention 
deficit hyperactivity disorder.  Multiple diagnoses were 
assigned prior to the Veteran's term of service.  

The Veteran was afforded a mental disorders examination in 
June 2007.  The examiner's opinion reflects a review of the 
Veteran's claims file and diagnoses of chronic dysthymic 
disorder and gender identity disorder.  The examiner opined 
that the Veteran's depression "partially" relates to gender 
identity disorder and that her Navy service did not "play a 
causative or additive role" in her depression.  Although 
addressing whether or not there was a direct relationship 
between a current mental disorder and active duty service, 
the examiner did not address any other "partial" causes of 
the diagnosed mental disorders, including those factors 
alleged by the Veteran - stomach problems and/or in-service 
use of minocycline.  As such, the Board finds that the 
findings of the June 2007 mental disorders examiner require 
clarification.

Upon remand, the RO/AMC will either return the claims file to 
the 2007 examiner or, if unavailable, to an examiner of 
similar training and background to obtain a new opinion as to 
the etiology of any current mental disorder and consider 
whether the Veteran has any such mental disorder that may be 
related to any incident of active service, under direct, 
indirect (to stomach problems or minocycline), and 
aggravational theories of entitlement.  See Clemons, 23 Vet. 
App. 1; see also Robinson v. Mansfield, 21 Vet.App. 545 
(2008) (Noting that the Board must address all theories of 
entitlement explicitly raised by the claimant or the evidence 
of record).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record - to 
specifically include, but not limited to, 
treatment received after April 2007 from 
the Hampton VA Medical Center (VAMC).  
The Veteran should be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file.  The RO/AMC must then 
obtain these records and associate them 
with the claims folder.  If VA is 
unsuccessful in obtaining any identified 
additional records, it must inform the 
Veteran and provide her an opportunity to 
submit copies thereof.

2.  Contemporaneously with the 
development detailed in paragraph 1, 
the RO/AMC must contact the Veteran and 
ask her to provide additional details 
regarding any award of state disability 
benefits, including the bases for the 
decision. Additionally, the RO/AMC must 
request that the Veteran authorize the 
release of all records associated with 
the award of benefits.  If the Veteran 
provides such authorization, the RO/AMC 
must contact the state agency 
responsible for the award of benefits, 
and request that agency provide a copy 
of the decision awarding the benefits 
and the records upon which the decision 
was based.  Records of a Federal 
department or state agency must be 
sought until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain the records 
would be futile.  If the records cannot 
be located, the RO/AMC must make an 
official determination of 
unavailability, inform the Veteran that 
the records could not be located, and 
ask her to submit any copies that he 
may have of such records. 

3.  Upon receipt of the Veteran's 
responses, or after a reasonable period 
of time, the RO/AMC must then review 
the claims file, ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and 
schedule the Veteran for another 
examination of any stomach problems at 
an appropriate VA facility.  The 
following considerations will govern 
the examination:

a.  The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any reports 
generated.  

b.  The examiner is specifically 
requested to conduct any necessary 
clinical studies and appropriate 
interviews with the Veteran in order 
to diagnose any current stomach 
disability.  

c.  All clinical findings should be 
reported in detail and correlated to 
a specific diagnosis.  The examiner 
must discuss any evidence of record 
which might bear on the etiology of 
any current stomach disorder - this 
evidence must include, but is not 
limited to, the symptoms reported by 
the Veteran during service and her 
prior diagnoses and treatments.

d.  The examiner must specifically 
address whether the Veteran has any 
current stomach disorder as the 
direct result of service, to include 
the administration of minocycline.  
The effects of any current disorder 
on employability must be addressed.

e.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record and citation to any medical 
treatises or other evidence relied 
upon.  A rationale must be provided 
for any findings rendered and, if 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
explain why and so state.  

3.  The RO/AMC must then return the 
claims file to the June 2007 mental 
disorders examiner, or, if unavailable, 
to an examiner of similar training and 
background.  The examiner is advised 
that the purpose of the file review, as 
well as any examination deemed 
necessary, is to determine whether any 
incident of the Veteran's active duty 
service, to include in-service use of 
minocycline and/or any current stomach 
disability.  The following 
considerations will govern the 
examination:

a.  The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any reports 
generated.  

b.  The examiner is specifically 
requested to conduct, if necessary, 
another interview with the Veteran 
and any appropriate clinical studies 
necessary to diagnose, and determine 
the etiology of, any current mental 
disorder(s).  

c.  All clinical findings should be 
reported in detail and correlated to 
a specific diagnosis.  The examiner 
must discuss any evidence of record 
which might bear on the etiology of 
any current mental disorders - this 
evidence should include, but is not 
limited to, the Veteran's in-service 
treatment records and pre/post 
service mental disorder diagnoses.

d.  The examiner must specifically 
discuss the June 2007 examination 
report and whether there is any 
relationship between any current 
mental disorder and service (to 
include in-service administration of 
minocycline) and/or to any stomach 
disorder.  The examiner also must 
address whether any pre-existing 
mental disorder was aggravated by 
service or by a stomach disorder.  
The effects of any current mental 
disorder on employability must be 
addressed.

e.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record and citation to any medical 
treatises or other evidence relied 
upon.  A rationale must be provided 
for any findings rendered and, if 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
explain why and so state.  

5.  After the examinations have been 
completed, the RO/AMC must review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physicians for corrective 
action.  See 38 C.F.R. § 4.2 (2009) (If 
the findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

6.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claims.   If 
the benefits sought on appeal remain 
denied, the Veteran must be provided a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


